Case 1:19-cv-00937-LJO-SKO Document 1-2 Filed 07/09/19 Page 1 of 2




                     EXHIBIT 1
               Case 1:19-cv-00937-LJO-SKO Document 1-2 Filed 07/09/19 Page 2 of 2



From:                         Seth Safier <seth@gutridesafier.com>
Sent:                         Tuesday, May 21, 2019 10:28 AM
To:                           Nadolenco, John
Cc:                           RCA Projectors
Subject:                      Scanlon v. RCA - Service
Attachments:                  Notice and Ack FINAL RCA signed.pdf; RCA CLRA letter signed FINAL.pdf; 2681759-01_
                              846CivilCoverSheet-RomanScanlonv.CurtisInternationaletal._async (1).pdf; 2681759-01_
                              408Summons-CurtisInternational,Inc.andTechnicolorSAdbaTechnicolorUSA,Inc._async
                              (1).pdf; 2681759-01_989Complaint-RomanScanlonv.CurtisInternationaletal._async (1).pdf


**EXTERNAL SENDER**


John,

We are fine working something out re service and an extension on responsive pleading. How do you
propose we go about it? My guess is Defendants will remove, so we probably need some sort of
stip. Can you take lead on that?

Further to our discussion, attached are notice and acknowledgements for both defendants. Also
attached are the complaint, summons and civil coversheet. Finally, for your reference, a copy of the
CLRA letter. Happy to discuss. Cheers, Seth
--
Seth Safier
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
Telephone: (415) 336-6545
Facsimile: (415) 449-6469
www.gutridesafier.com




                                                       1
